[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[ORDER (#116)]
After hearing held on plaintiff's motion to strike fourth count of defendant-Prete's counterclaim and claim for attorneys fees and exemplary damages thereunder, it is hereby Ordered: denied, for the following reasons:
Defendant-Prete alleges that the plaintiff removed labor and equipment from the jobsite and failed to return and complete its contractual obligations "with full knowledge of the serious economic harm which would be caused Prete." When considered in the light most favorable to the defendant; [Rowe v. Godou],209 Conn. 273, 279 (1988); the allegations are sufficient to state a cause of action for wilful and wanton misconduct. Likewise, "[e]lements of tort such as wanton or malicious injury or reckless indifference to the interests of others giving a tortious overtone to a breach of contract action justify an award of punitive or exemplary damages." [L. F. Pace  Sons, Inc. v.Travelers Indemnity Co.], 9 Conn. App. 30, 48 (1986).
GAFFNEY, J.